Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-10 and 14-20 directed to a non-elected without traverse.  Accordingly, claims 5-10 and 14-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 5-10 and 14-20 are cancelled.

Allowable Subject Matter
Claims 1-4 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Casasanta, teaches the claim limitations except, “a counterholder comprising: a shell that is elastically deformable in at least one contact area at a contact side opposite a first boundary surface of a cooling plate, wherein a medium is a gap filler between the cooling plate and a second boundary surface of a battery module, and the medium is a non-Newtonian, shear-thickening fluid.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the specific counterholder, such the non-Newtonian fluid solidifies at least temporarily, when the distribution is initiated, such that a counterforce opposing the first compressive force, in particular of the same size, is exerted on the contact side by the counterholder, thereby preventing deformation of the first limiting element in the direction of the first compressive force. In this state of the fluid with the increased viscosity, the fluid may be regarded as almost a solid, in particular as a rigid or stiff solid. The amount of deformation may therefore be reduced, and furthermore, such deformation may be completely prevented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723